internal_revenue_service number release date index number ----------------------- ------------------------------------------------ -------------------------------------------- ----------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc corp plr-119947-14 date date legend distributing controlled state a state b director a b c d e f g h i ---------------------------------------------- ------------------------ ------------------------------------ ------------------------ --------- -------------- --------------------- -------------- ----------------- ---------- -- -- ---------- ------------ ------------ ---------- plr-119947-14 j k l m n o p q r s t u v w x y z aa activity agency position position ----------------- ---- ---- --------------- ---- -- -- ---------- ------------ -------------- -------- -- -- ---- -- ---- ---------------- -- ---------------------- --------------------------------------------- --------------------------------------------------------- ---------------------------------------------- plr-119947-14 date -------------------- dear ----------------- this letter responds to your date letter requesting a ruling on certain federal_income_tax consequences of a series of transactions the proposed transaction as defined herein the material information provided in that letter and in subsequent correspondence is summarized below the ruling contained in this letter is based upon the information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination this office has not reviewed any information pertaining to and expresses no opinion as to the overall tax consequences of the proposed transaction as defined herein including qualification under sec_355 of the internal_revenue_code the code or as to any issue or step not specifically addressed by this letter rather the ruling contained in this letter only addresses one discrete legal issue involved in the transaction further except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter summary of facts distributing a state a corporation is the common parent of an affiliated_group_of_corporations that join in the filing of a consolidated tax_return for u s federal_income_tax purposes that has a calendar year-end controlled a state b corporation is a wholly owned subsidiary of distributing at all relevant times prior to and up to the time of the distribution defined below each of distributing and controlled has and will have a single class of stock issued and outstanding distributing holds a shares of controlled common_stock all of the issued and outstanding controlled stock and will continue to hold this amount of controlled common_stock until immediately prior to the distribution as of date controlled and its subsidaries had approximately dollar_figureb of intercompany debt owed to distributing and its subsidiaries distributing has two non-cash compensation plans which are payable in shares of distributing stock first distributing permits its non-management members of its board_of directors to annually elect to defer receipt of a portion of their fees earned for board service with such deferred fees payable in shares of distributing stock deferred director shares as governed by the directors’ deferred fee arrangement upon making such an election fully vested shares of distributing stock are transferred to a rabbi_trust the deferred director trust if distributing declares a cash dividend while the deferred director trust holds distributing stock the deferred director trust plr-119947-14 reinvests the dividends into additional shares of distributing stock distributing is the owner of the deferred director shares for federal_income_tax purposes the deferred director trust holds approximately c shares of distributing stock second distributing grants incentive awards the incentive awards as distributed in accordance with the incentive award plan that are payable in the form of restricted_stock units rsus to certain employees officers and members of its board_of directors directors each rsu entitles its holder to one share of distributing and the rsu holders receive the stock either upon the vesting of the rsu or in certain circumstances upon a specified date after vesting however directors and certain officers may elect to defer or in certain circumstances are required to defer their receipt of distributing stock for a period of time of up to d years from the date they separate from employment of distributing if distributing declares a cash dividend prior to an rsu holder receiving the underlying distributing stock the amount of stock the rsu holder receives is not adjusted to reflect the dividend and the rsu holder does not receive any additional consideration due to the dividend even if the rsu is vested but deferred at the time of the dividend if an rsu holder separates from employment prior to the rsu vesting he or she forfeits the rsu and the underlying stock at the time of the distribution distributing will have four categories of rsus outstanding under the incentive award plan rsus that are currently vested but are deferred for a period of no more than e years from the date of the distribution there are f of these rsus rsus that are currently vested but may be deferred for a period of more than e years from the date of the distribution there are g of these rsus rsus that are not currently vested but will be forfeited or vest and be payable within e years of the distribution there are h of these rsus rsus that are not currently vested and will be forfeited or vest within e years of the distribution but will not be payable if vested within e years of the distribution there are i of these rsus categories and together constitute the deferred incentive awards the proposed transaction distributing is entering the proposed transaction to spin off controlled to its public shareholders the public shareholders the relevant steps of the proposed transaction are set forth below the proposed transaction all intercompany obligations between controlled and its subsidiaries and repayment its subsidiaries will be eliminated through distributing and distribution or cancellation plr-119947-14 distributing will distribute j shares of the issued and outstanding controlled common_stock k which constitutes sec_368 control of controlled pro_rata to its public shareholders such distribution constituting the distribution based on the current number of distributing shares outstanding it is estimated that each holder of distributing stock will receive approximately l shares of controlled stock with respect to each distributing share held immediately prior to the distribution the actual ratio to be determined as of the date of the distribution the distribution ratio after the distribution distributing will continue to hold or be deemed to hold through various rabbi trusts m shares of the issued and outstanding controlled common_stock n the retention of the retained controlled stock distributing will dispose_of the retained controlled stock through the following contemplated dispositions dispositions transfer of controlled stock to the deferred director trust at the time of the distribution followed by a subsequent distribution by the deferred director trust to the directors in accordance with the directors’ deferred fee arrangement stock award dispositions as defined below and taxable transactions on the open market open market dispositions as more fully discussed below the business purposes for the retention are to reflect the diminution of value of the shares of distributing stock held by the deferred director trust to support distributing’s existing incentive awards to facilitate the reduction of debt to enhance distributing’s liquidity and to maintain distributing’s current credit rating through the dispositions of the retained controlled stock following the distribution controlled will be a publicly traded corporation and the common parent of an affiliated_group_of_corporations that will join in the filing of a consolidated tax_return for u s federal tax purposes distributing and controlled will operate as independent companies having separate boards of directors and to the extent they interact with each other eg activity they do so under commercially reasonable terms similar to those that would be agreed to by third parties negotiating at arms-length the separate boards of directors will have no overlapping membership with the exception of director who will serve as a director of both corporations for an initial period not to exceed o years from the date of the distribution controlled’s board_of directors will consist of p members immediately after the distribution with each member having equal rights as a member of the board_of directors director will continue to serve as a board member of both distributing and controlled for this initial period to accommodate each company's need for his unique industry experience to leverage his well-developed relationships with agency and to provide a sense of business continuity director is currently position and there are no limitations on director’s ability to be re-elected to distributing’s board however director is only eligible to be re-elected to controlled’s board after this initial o-year period if he is no longer serving as position plr-119947-14 dissemination of retained controlled stock the deferred director trust when the distribution occurs approximately q shares of the retained controlled stock will be deposited into the deferred director trust to reflect the shares of the distributing stock that the deferred director trust holds at the time of the distribution the exact amount of retained controlled stock will be determined by multiplying the distribution ratio by the number of shares of distributing stock the deferred director trust holds at the time of the distribution the deferred director trust will not reinvest any dividends it receives into additional shares of controlled stock and has no plan or intention to acquire any additional shares of controlled stock following the distribution rather any dividends received by the deferred director trust with respect to the shares of controlled stock will be remitted to the holder of the deferred director shares at the time the corresponding deferred director shares and associated shares of controlled stock are delivered to the applicable director incentive awards to prevent a dilution in the value of the distributing stock represented by the rsus issued under the incentive award plan as a result of the distribution distributing will provide for delivery of shares of controlled stock in addition to shares of distributing stock based on the distribution ratio upon settlement of each rsu accordingly distributing will retain approximately r shares of controlled stock to distribute to incentive award recipients as their rsus become payable the reserved controlled shares determined by applying the distribution ratio to the rsus outstanding at the time of the distribution for future settlement of outstanding incentive awards for rsus that are payable upon vesting distributing will disburse the appropriate amount of reserved controlled shares directly to the applicable incentive award holders upon vesting a stock award disposition for rsus that are not payable upon vesting including those that are vested at the time of the distribution distributing will deposit an appropriate amount of reserved controlled shares into a rabbi_trust the deferred incentive trust subject_to substantially_similar terms as the deferred director trust with respect to the shares of controlled stock it holds upon the incentive award vesting determined by applying the distribution ratio to the underlying distributing stock represented by the vested rsu the deferred incentive trust will distribute reserved controlled shares to the relevant incentive award recipients as their rsus become payable the deferred incentive trust will not reinvest any dividends it receives into additional shares of controlled stock rather consistent with the terms of the incentive award plan governing the rsus any dividends received by the deferred incentive trust with plr-119947-14 respect to the reserved controlled shares it holds will revert to distributing to be used in the same manner as the net_proceeds from the open market dispositions as described below the deferred incentive trust will only hold shares of controlled stock incentive award holders that receive reserved controlled shares as payment of their incentive awards will be subject_to_withholding of federal state and local employment_taxes employment_taxes on the delivery of the reserved controlled shares consistent with the terms of the incentive award plan an incentive award holder may elect prior to delivery of reserved controlled shares to have the required employment_taxes be withheld in the form of a portion of such reserved controlled shares pursuant to such an election distributing will immediately sell such portion of the reserved controlled shares in an open market disposition and use the proceeds received to pay the withheld employment_taxes to the appropriate taxing authorities open market dispositions to reduce debt enhance liquidity and maintain credit rating distributing will dispose_of the amount of retained controlled stock that was neither transferred to the deferred director trust upon distribution nor retained as reserved controlled shares the non-reserved controlled shares approximately s shares of retained controlled stock or approximately t of the issued and outstanding controlled stock in open market dispositions as soon as reasonably possible and in no event later than u years following the date of the distribution distributing will utilize the net_proceeds from the open market dispositions to reduce distributing’s outstanding debt obligations while maintaining its credit rating and liquidity within the u-year period following the distribution similarly if the amount of reserved controlled shares exceeds the amount of controlled stock needed to support distributing’s existing incentive award obligations under the incentive award plan for any reason including if incentive awards are forfeited the related amount of reserved controlled shares will be disposed of by distributing in open market dispositions and the net_proceeds from the open market dispositions of such reserved controlled shares will be entirely utilized to reduce distributing’s outstanding debt obligations in the same manner as with respect to the non-reserved controlled shares to the extent that distributing determines that it reserved an amount of controlled stock in excess of its obligations pursuant to the incentive award plan or an incentive award holder forfeits its rights distributing will sell the corresponding shares and utilize the corresponding proceeds within the later of v years of the distribution or w days of the forfeiture provided that the sale is not in conflict with securities laws or similar regulatory or legal requirements in the event such a conflict exists the reserved controlled shares will be disposed of within the later of x years following the distribution or within y days of the date first permitted by the legal or regulatory restriction plr-119947-14 as of date distributing had approximately dollar_figurez in debt outstanding excluding obligations solely related to controlled and anticipates having approximately this amount of debt outstanding immediately following the distribution distributing anticipates that the value of the retained controlled stock will be less than the amount of distributing’s outstanding debt obligations at the time of the distribution and utilizing the proceeds to pay down a portion of its outstanding debt obligations will help maintain its current credit rating to the extent the value of the net_proceeds received from open market dispositions of shares of controlled stock exceeds distributing’s outstanding debt obligations at the time of the open market disposition distributing will use the excess value to fund future acquisitions and for liquidity purposes any future acquisitions using the aforementioned funds will be within the same period in which distributing planned to pay down its outstanding debt representations distributing makes the following representations with respect to the proposed transaction the business purposes for the retention are to reflect the diminution of value of the shares of distributing stock held by the deferred director trust to support distributing’s existing incentive award obligations under the incentive award plan to facilitate the reduction of debt to enhance distributing’s liquidity and to maintain distributing’s current credit rating through the dispositions of the retained controlled stock with one exception none of distributing's directors or officers will serve as a director or officer of controlled as long as distributing retains the controlled retained stock director will serve as a director of both distributing and controlled solely to accommodate controlled's business need for a director with director’s unique expertise to leverage his well-developed relationships with agency and to provide a sense of business continuity the retained controlled stock will be disposed of only through the dispositions described in the proposed transaction as soon as a disposition is warranted consistent with the business purposes of the retention with the potential exception of stock award dispositions in settlement of deferred incentive awards all dispositions of the retained controlled stock will be made not later than aa years after the distribution the retained controlled stock payable with respect to deferred incentive awards which include the deferred director shares will be disposed of in a stock award disposition immediately upon termination of the deferral_period of the respective deferred incentive awards distributing the deferred director trust and the deferred incentive trust will vote the retained controlled stock in proportion to the votes cast by controlled’s other plr-119947-14 stockholders and will grant controlled a proxy with respect to the retained controlled stock requiring such manner of voting the deferred director trust has qualified and the deferred inventive trust will qualify as a grantor_trust under sec_671 at all times since its formation in no event with the retention prevent distributing from distributing stock of controlled that represents control under sec_368 ruling based solely upon the information submitted and the representations made we rule as follows on the proposed transaction the retention of the retained controlled stock will not be in pursuance of a plan having as one of its principal purposes the avoidance of u s federal_income_tax within the meaning of sec_355 caveats no opinion is expressed or implied about the federal_income_tax consequences of any other aspect of any transaction or item discussed or referenced in this letter or the federal_income_tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above ruling procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this ruling letter will be sent to your authorized representative sincerely _____________________________________ kevin m jacobs senior technician reviewer branch office of associate chief_counsel corporate
